ORDER
NEWMAN, Circuit Judge.
By notice filed June 3, 2002, the court was informed that the parties had reached settlement and that, upon approval of the *506settlement by the Bankruptcy Court, the parties would file a stipulation of dismissal. The appeal has been stayed. Although no stipulation has been filed, each party has advised that it has no objection to dismissal, and that the Trustee in Bankruptcy for the appellant does not object to dismissal. Accordingly, the appeal is dismissed.
No costs.